DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/04/22, with respect to the rejection(s) of claim(s) 27-46 under non-statutory double patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Troia et al (US2021/0335438 A1) and Troia et al (US2021/0287757 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 27, 35, and 38, the claimed features suggest that the “SOUT terminal” of the second JTAG cell is connected to the “SIN terminal” of a first JTAG cell and a third JTAG cell. However, the specification fails to disclose that the “SOUT terminal” of any JTAG cell is connected to two different JTAG cells as claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-49 of copending Application No. 16/624,665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application is disclosed by the claimed invention of copending Application No. 16/624,665, as follows:

Copending Application No. 16/624,665
27. An apparatus, comprising: a System on Chip (SoC); and a non-volatile memory device coupled to the SoC and having a structurally independent structure linked to the SoC, the non-volatile memory device comprising: a plurality of sub arrays forming a matrix of memory cells with associated decoding and sensing circuitry; sense amplifiers coupled to a corresponding sub array; a data buffer comprising a plurality of JTAG cells coupled to outputs of the sense amplifiers, wherein each JTAG cell of the plurality of JTAG cells include: a parallel input (PIN) terminal and a serial input (SIN) terminal; and a parallel output terminal (POUT) and a serial output terminal (SOUT); and a scan-chain connecting together the JTAG cells of the data buffer, wherein the scan-chain includes; the PIN terminal of a first JTAG cell coupled to an output of a first sense amplifier; the POUT terminal of the first JTAG cell is coupled to a 

28. The apparatus of claim 27, wherein each sub array is independently addressable inside the memory device.  

29. The apparatus of claim 27, wherein the scan-chain forms a single shift register for testing the interconnection between pads of the memory portion and corresponding pads of the SoC.  

30. The apparatus of claim 27, wherein the JTAG cells are serially connected in the scan-chain.  



32. The apparatus of claim 31, wherein the pair of latches are connected in a pipeline between a parallel input and a parallel output.  

33. The apparatus of claim 27, wherein a sub-array of the plurality of sub-arrays comprises super-pages including data, address, and ECC cells.  

34. The apparatus of claim 27, further comprising at least four sub arrays to communicate with corresponding cores of the SoC.  



36. The non-volatile memory architecture of claim 35, further comprising at least a pair of latches connected in a pipeline between a parallel input and a parallel output. 
 
37. The non-volatile memory architecture of claim 35, further comprising a channel of 168 pads for transmitting a super-page. 
 
38. An integrated circuit, comprising: a System on Chip (SoC) device; and a non-volatile memory device coupled to the SoC, wherein the SoC and the non-volatile memory device are independent dies and are coupled via pins or pads, or both; and wherein: a memory array in the memory device including a plurality of independently addressable sub 

39. The integrated circuit of claim 38, wherein, a sense amplifier is configured to provide an output combining data cells, address cells, and ECC cells.  


41. The integrated circuit of claim 38, wherein the modified JTAG cells are boundary-scan cells including a pair of latches between a parallel input and parallel output.  

42. The integrated circuit of claim 38, wherein the modified JTAG cells are serially connected in the scan-chain.  

43. The integrated circuit of claim 38, wherein each sub-array of a memory die of the memory device corresponds to a core of associated SoC device. 
 
44. The integrated circuit of claim 38, wherein the memory device is a Flash memory.  

45. The integrated circuit of claim 38, wherein the SoC device includes a plurality of cores each one in communication with a corresponding sub-array of the memory device a Direct Memory Access manner.
  
46. The integrated circuit of claim 38, wherein an independent memory device includes logic circuitry with a Finite State Machine or RISC portion for communicating with the SoC device.


 
31.  The memory device of claim 30, wherein the modified JTAG cells include boundary-scan cells including a plurality of latches between a parallel input and parallel output. 
 

 
33.  The memory device of claim 31, wherein the plurality of latches is connected in a pipeline between a parallel input and a parallel output of each cell. 
 
34.  The memory device of claim 30, wherein the modified JTAG cells are serially connected in the scan chain. 
 
35.  The memory device of claim 30, wherein each sub array of the plurality of sub arrays is structured in memory blocks including each at least 256 rows and each row includes at least sixteen pages comprising a memory 
 
36.  The memory device of claim 30, wherein the output of sense amplifiers is configured to combine data cells, address cells, and ECC cells. 
 
37.  The memory device of claim 30, wherein the memory device is configured to fill the communication channel with an enlarged memory page including data, corresponding address bits, and ECC bits of each sub array of the plurality of sub arrays. 
 
38.  The memory device of claim 30, wherein the size of a memory page of each sub array includes at least 168 Bits. 
 
39.  The memory device of claim 30, wherein the memory device is a flash memory 

memory device is couplable to the host device or the SoC through a plurality of 
interconnection pads, and wherein the communication channel is configured to 
perform read operation in a direct memory access. 
 
40.  The memory device of claim 39, wherein the Direct Memory Access includes 
the modified JTAG cells and the sense amplifiers for addressing, directly, a 
location of the array of memory cells of the flash memory device. 
 
41.  The memory device of claim 39, wherein the flash memory device is 
configured to apply the direct memory access for intra-chip data transfer in 
multi-core communication between the flash memory device and the host device or 

 
42.  An apparatus, comprising: a system-on-chip (SoC) device;  a non-volatile 
memory device having a structurally independent structure from the SoC device;  
an interconnection pin of the non-volatile memory device coupled to an 
interconnection pin of the SoC device;  a memory array in the memory device 
including a plurality of independently addressable sub arrays;  sense 
amplifiers coupled to corresponding outputs of the sub arrays and coupled to a 
communication channel of the SoC device;  and a scan chain comprising modified 
Joint Test Action Group (JTAG) cells coupled in parallel between an output of 
the sense amplifiers and the communication channel to perform read operations 
in a direct memory access. 
 

amplifiers is configured to output data cells, address cells, and ECC cells. 
 
44.  The apparatus of claim 42, configured to fill the communication channel 
with an enlarged memory page including data, corresponding address bits, and 
ECC bits of each sub array of the plurality of sub arrays. 
 
45.  The apparatus of claim 42, wherein the modified JTAG cells include 
boundary-scan cells including a plurality of latches between a parallel input 
and parallel output. 
 
46.  The apparatus of claim 42, wherein the modified JTAG cells are serially 
connected in the scan chain. 
 

plurality of independently addressable sub arrays;  sense amplifiers coupled to 
corresponding outputs of the sub arrays and coupled to a communication channel 
of a system-on-chip (SoC);  and a scan chain formed by modified Joint Test 
Action Group (JTAG) cells coupled in parallel between an output of the sense 
amplifiers and the communication channel to perform read operations in a direct 
memory access. 
 
48.  The integrated circuit of claim 47, wherein said modified JTAG cells 
include boundary-scan cells including latches between a parallel input and 
parallel output. 
 
49.  The integrated circuit of claim 47, wherein the array of memory cells 
. 



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 16/625,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application is disclosed by the claimed invention of copending Application No. 16/625,105, as follows:
Present application
copending Application No. 16/625,105
27. An apparatus, comprising: a System on Chip (SoC); and a non-volatile memory device coupled to the SoC and having a structurally independent structure linked to the SoC, the non-volatile memory device comprising: a plurality of sub arrays forming a matrix of memory cells with associated decoding and sensing circuitry; sense amplifiers coupled to a corresponding sub array; a data buffer comprising a plurality of JTAG cells coupled to outputs of the sense amplifiers, wherein each JTAG cell of the plurality of JTAG cells include: a parallel input (PIN) terminal and a serial input (SIN) terminal; and a parallel output terminal (POUT) and a serial output terminal (SOUT); and a scan-chain connecting together the JTAG cells of the data buffer, wherein the scan-chain includes; the PIN terminal of a first JTAG cell coupled to an output of a first sense amplifier; the POUT terminal of the first JTAG cell is coupled to a corresponding data input/output terminal of the SoC; the SIN terminal of the first JTAG cell is coupled to the SOUT terminal of a second JTAG cell; and Page 2 of 12A MEMORY DEVICE ARCHITECTURE COUPLED TO A SYSTEM-ON-CHIP Application No. 16/625,318 Amendment dated January 4, 2022 Reply to Office Action dated October 5, 2021 the SOUT terminal of the second JTAG cell is coupled to the SIN terminal of a third JTAG cell.  

28. The apparatus of claim 27, wherein each sub array is independently addressable inside the memory device.  

29. The apparatus of claim 27, wherein the scan-chain forms a single shift register for testing the interconnection between pads of the memory portion and corresponding pads of the SoC.  

30. The apparatus of claim 27, wherein the JTAG cells are serially connected in the scan-chain.  

31. The apparatus of claim 27, wherein the JTAG cells include a boundary scan cell comprising: an input multiplexer an output multiplexer; and a pair of latches between the input multiplexer and the output multiplexer.  

32. The apparatus of claim 31, wherein the pair of latches are connected in a pipeline between a parallel input and a parallel output.  

33. The apparatus of claim 27, wherein a sub-array of the plurality of sub-arrays comprises super-pages including data, address, and ECC cells.  

34. The apparatus of claim 27, further comprising at least four sub arrays to communicate with corresponding cores of the SoC.  

35. A non-volatile memory architecture configured to be coupled to a System-on-Chip (SoC) device, comprising: an array of memory cells formed by plurality of sub arrays; sense amplifiers coupled to a corresponding sub array of the plurality of sub- arrays; sense amplifiers coupled to the memory cells having respective outputs; a data buffer including a plurality of JTAG cells coupled to the outputs of the sense amplifiers, wherein each JTAG cell of the plurality of JTAG cells include; a parallel input (PIN) terminal and a serial input (SIN) terminal; and a parallel output terminal (POUT) and a serial output terminal (SOUT); and a scan-chain connecting together the JTAG cells of the data buffer, wherein the scan-chain includes; the PIN terminal of a first JTAG cell is coupled to an output of a first sense amplifier; the POUT terminal of the first JTAG cell is coupled to a corresponding data input/output terminal of the SoC; the SIN terminal of the first JTAG cell is coupled to SOUT terminal of a second JTAG cell; and the SOUT terminal of the second JTAG cell is coupled to the SIN terminal of a third JTAG cell.  

36. The non-volatile memory architecture of claim 35, further comprising at least a pair of latches connected in a pipeline between a parallel input and a parallel output. 
 
37. The non-volatile memory architecture of claim 35, further comprising a channel of 168 pads for transmitting a super-page. 
 
38. An integrated circuit, comprising: a System on Chip (SoC) device; and a non-volatile memory device coupled to the SoC, wherein the SoC and the non-volatile memory device are independent dies and are coupled via pins or pads, or both; and wherein: a memory array in the memory device including a plurality of independently addressable sub arrays; sense amplifiers coupled to corresponding outputs of the sub arrays and coupled to a communication channel of the SoC device; and a scan-chain comprising modified JTAG cells, wherein the scan-chain include a parallel input (PIN) terminal of a first JTAG cell coupled to an output of a first sense amplifier, a parallel output terminal (POUT) of the first JTAG cell coupled to a corresponding data input/output terminal of the SoC, a serial input (SIN) terminal of the first JTAG cell coupled to the serial output terminal (SOUT) of a second JTAG cell, and a serial output terminal (SOUT) of the second JTAG cell is coupled to a serial input (SIN) terminal of a third JTAG cell .  

39. The integrated circuit of claim 38, wherein, a sense amplifier is configured to provide an output combining data cells, address cells, and ECC cells.  
40. The integrated circuit of claim 38, wherein a sub-array of the plurality of independently addressable sub-arrays is organized in enlarged pages comprising data, address, and ECC bits.  

41. The integrated circuit of claim 38, wherein the modified JTAG cells are boundary-scan cells including a pair of latches between a parallel input and parallel output.  

42. The integrated circuit of claim 38, wherein the modified JTAG cells are serially connected in the scan-chain.  

43. The integrated circuit of claim 38, wherein each sub-array of a memory die of the memory device corresponds to a core of associated SoC device. 
 
44. The integrated circuit of claim 38, wherein the memory device is a Flash memory.  

45. The integrated circuit of claim 38, wherein the SoC device includes a plurality of cores each one in communication with a corresponding sub-array of the memory device a Direct Memory Access manner.
  
46. The integrated circuit of claim 38, wherein an independent memory device includes logic circuitry with a Finite State Machine or RISC portion for communicating with the SoC device.

31. A memory device, comprising: a memory array including a plurality of sub-arrays of memory cells and structured in memory blocks;  sense amplifiers coupled to the memory cells;  and modified JTAG cells coupled in parallel to outputs of the sense amplifiers and serially interconnected in a scan-chain structure that integrates a JTAG structure and the sense amplifiers. 
 
32.  The memory device of claim 31, wherein: scan-chain structures associated to each sub-array are interconnected to form a unique chain as a boundary scan register;  and the boundary scan register includes a testing structure to test interconnections of the sense amplifiers. 
 
33.  The memory device of claim 31, wherein the modified JTAG cells include: 
serial and parallel inputs and outputs;  and latches inserted between the parallel inputs and outputs to load a memory page before reading a subsequent memory page from a sub-array. 
 
34.  The memory device of claim 31, wherein the scan-chain structure includes a data buffer configured to include a memory data page at a time while a different data page is read from the memory array. 
 
35.  The memory device of claim 34, wherein the data page includes N data 
cells, M address cells, R ECC cells, and at least one-hundred-and-sixty-eight 
(168) Bits. 
 
36.  The memory device of claim 31, wherein: an output of a generic sub-array is configured to combine N data cells, M address cells, and R ECC cells;  and N+M+R is 168 Bits or greater. 
 
37.  The memory device of claim 31, wherein the sense amplifiers are connected to a System-on-Chip (SoC) structure in a Direct Memory Access configuration through the scan-chain structure. 
 
38.  A memory device, comprising: a memory array;  a JTAG logic interface portion configured to interact with a System-on-Chip (SoC) structure through a communication channel and including: a memory array including a plurality of sub-arrays of memory cells and structured in memory blocks;  sense amplifiers coupled to the memory cells and to the communication channel;  and modified JTAG cells coupled in parallel to outputs of the sense amplifiers and serially 
interconnected in a scan-chain structure integrating a JTAG structure and the sense amplifiers. 
 
39.  The memory device of claim 38, wherein scan-chain structures associated to each sub-array are interconnected to form a unique chain as a boundary scan register. 
 
40.  The memory device of claim 38, wherein the modified JTAG cells include 
serial and parallel inputs and outputs and latches inserted between the 
parallel inputs and outputs. 
 
41.  The memory device of claim 38, wherein latches are inserted between 
parallel inputs and outputs of the modified JTAG cells to load a memory page 
before reading a subsequent memory page from a sub array. 
 
42.  The memory device of claim 38, wherein: the scan-chain structure includes 
a data buffer configured to include a memory data page at a time while a 
different data page is read from the memory array;  and the data page includes 
N data cells, M address cells, R ECC cells, and at least 
one-hundred-and-sixty-eight (168) Bits. 
 
43.  The memory device of claim 38, wherein an output of a sub-array is formed 
combining a sequence including: N data cells plus M address cells plus R ECC 
cells. 
 
44.  The memory device of claim 38, wherein an output of a sub-array is formed 
combining a sequence that includes at least 168 Bits. 
 
45.  An integrated semiconductor device, comprising: a System-on-Chip (SoC) 
structure including interconnection pads;  and a memory device including the 
interconnection pads, wherein the memory device is coupled in a face-to-face 
manner to the SoC structure via the interconnection pads, and wherein the 
memory device includes: a memory array including a plurality of sub-arrays of 
memory cells and structured in memory blocks;  sense amplifiers coupled to the 
memory cells and to a communication channel;  and modified JTAG cells coupled 
in parallel to outputs of the sense amplifiers and serially interconnected in a 
scan-chain structure integrating a JTAG structure and the sense amplifiers. 
 
46.  The integrated semiconductor device of claim 45, wherein the memory array 
includes non-volatile memory cells and is connected to the SoC structure in a 
Direct Memory Access configuration. 
 


47.  The integrated semiconductor device of claim 45, wherein the memory device includes scan-chain structures associated to each sub array that are interconnected to form a unique chain as a boundary scan register, wherein the boundary scan register is a testing structure to test interconnections of the sense amplifiers. 
 
48.  The integrated semiconductor device of claim 45, wherein the scan-chain structure comprises a data buffer configured to include a memory data page at a time while a different data page is read from the memory array. 
 
49.  The integrated semiconductor device of claim 45, wherein the memory device 
is structurally independent of the SoC structure. 
 
50.  The integrated semiconductor device of claim 45, wherein the modified JTAG 
cells include serial and parallel inputs and outputs and latches inserted 
between the parallel inputs and outputs to load a memory page before reading a 
subsequent memory page from a sub-array. 



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.